

Exhibit 10.25
 
Energy XXI (Bermuda) Limited
1021 Main Street, Suite 2626
Houston, Texas 77002
 
_____________, 20__
 


_______________________________

_______________________________
_______________________________




NOTICE OF GRANT OF STOCK OPTION
 
Pursuant to the terms and conditions of the Energy XXI Services, LLC 2006
Long-Term Incentive Plan, attached as Appendix A (the “Plan”), and the
associated Stock Option Agreement, attached as Appendix B (the “Option
Agreement”), you are hereby granted an option (this “Option”) to purchase shares
of Stock under the conditions set forth in this Notice of Grant of Stock Option
(the “Notice”), in the Option Agreement, and in the Plan. Capitalized terms used
but not defined herein shall have the meanings set forth in the Plan.
 
Type of Option:
Check one (and only one) of the following:
 
¨  Incentive Stock Option (This Option is intended to be an Incentive Stock
Option (as defined in the Plan).)
 
¨  Nonstatutory Stock Option (This Option is not intended to be an Incentive
Stock Option (as defined in the Plan).)
Optionee:
______________________
Date of Grant:
_______________, 20____ (“Date of Grant”)
Number of Shares:
____________
Option Price:
$______ per share
Note: In the case of an Incentive Stock Option, the Option Price must be at
least 100% (or, in the case of a 10% shareholder of the Company, 110%) of the
Fair Market Value (as defined in the Plan) of a share of Stock on the Date of
Grant.
Expiration Date:
_______________, 20____
 
Note: In the case of an Incentive Stock Option, this date cannot be more than
ten years (or in the case of a 10% shareholder of the Company, more than five
years) from the Date of Grant.
Vesting Schedule:
Subject to the other terms and conditions set forth herein, the Option Agreement
and in the Plan, this Option may be exercised in cumulative installments as
follows, provided that you remain in the employ of, or a service provider to,
the Company or its Parent or Subsidiaries until the following applicable dates,
this Option will become exercisable with respect to: (a) 20% of the Option
Shares on the one year anniversary of the Date of Grant, (b) 50% of the Option
Shares on the second year anniversary of the Date of Grant, and (c) 100% of the
Option Shares on the third year anniversary of the Date of Grant.

 


--------------------------------------------------------------------------------




____________________
Page 2 
___________________, 20___


By your signature and the signature of the Company’s representative below, you
and the Company hereby acknowledge your receipt of this Option granted on the
Date of Grant indicated above, which has been issued to you under the terms and
conditions of this Notice, the Plan and the Option Agreement, including the
vesting and risk of forfeiture provisions set forth therein.
 
You understand and acknowledge that if the purchase price of the Stock under
this Option is less than the Fair Market Value of such Stock on the date of
grant of this Option, then you may incur adverse tax consequences under sections
409A and/or 422 of the Code. You acknowledge and agree that (a) you are not
relying upon any determination by the Company, its affiliates, or any of their
respective employees, directors, officers, attorneys or agents (collectively,
the “Company Parties”) of the Fair Market Value of the Stock on the Date of
Grant, (b) you are not relying upon any written or oral statement or
representation of the Company Parties regarding the tax effects associated with
your execution of this Notice and your receipt, holding and exercise of this
Option, and (c) in deciding to enter into this Notice, you are relying on your
own judgment and the judgment of the professionals of your choice with whom you
have consulted. You hereby release, acquit and forever discharge the Company
Parties from all actions, causes of actions, suits, debts, obligations,
liabilities, claims, damages, losses, costs and expenses of any nature
whatsoever, known or unknown, on account of, arising out of, or in any way
related to the tax effects associated with your execution of this Notice and
your receipt, holding and exercise of this Option.
 
You further acknowledge receipt of a copy of the Plan and the Option Agreement
and agree to all of the terms and conditions of this Notice and of the Plan and
the Option Agreement, which are incorporated in this Notice by reference.
 
Note: To accept the grant of this Option, you must execute this form and return
an executed copy to _________________ (the “Designated Recipient”) by
__________. Failure to return the executed copy to the Designated Recipient by
such date will render this Option invalid.

2

--------------------------------------------------------------------------------



Energy XXI Services, LLC
a Delaware limited liability company


By: 
Name: 
Title: 


Accepted by:


____________________________________
[insert name of Grantee]


Date: 




____________________________________
[insert name of Designated Recipient]


Date Received: 








Attachments: 


Appendix A - Energy XXI Services, LLC 2006 Long-Term Incentive Plan
Appendix B - Stock Option Agreement






3

--------------------------------------------------------------------------------




Appendix A










Energy XXI Services, LLC
2006 Long-Term Incentive Plan







 

A-1

--------------------------------------------------------------------------------




Appendix B








Stock Option Agreement


 


 

 
B-1

--------------------------------------------------------------------------------



ENERGY XXI SERVICES LLC
2006 LONG-TERM INCENTIVE PLAN
 
STOCK OPTION AGREEMENT
 
This Agreement is made and entered into as of the Date of Grant set forth in the
Notice of Grant of Stock Option (“Notice of Grant”) by and between Energy XXI
Services, LLC, a Delaware limited liability corporation (the “Company”), and
you:
 
WHEREAS, the Company, in order to induce you to enter into and/or continue in
dedicated service to the Company and to materially contribute to the success of
the Company, agrees to grant you an option to acquire an interest in the Company
through the purchase of shares of common stock of the Company;
 
WHEREAS, the Company adopted the Energy XXI Services, LLC 2006 Long-Term
Incentive Plan, as it may be amended from time to time (the “Plan”), under which
the Company is authorized to grant stock options to certain employees and
service providers of the Company;
 
WHEREAS, a copy of the Plan has been furnished to you and shall be deemed a part
of this stock option agreement (the “Agreement”) as if fully set forth herein
and terms capitalized but not defined herein shall have the meaning set forth in
the Plan; and
 
WHEREAS, you desire to accept the option created pursuant to the Agreement.
 
NOW, THEREFORE, in consideration of the mutual covenants set forth herein and
for other valuable consideration hereinafter set forth, the parties agree as
follows:
 
  The Grant. Subject to the conditions set forth below, the Company hereby
grants to you, effective as of the Date of Grant set forth in the Notice of
Grant, as a matter of separate inducement and not in lieu of any salary or other
compensation for your services for the Company, the right and option to purchase
(the “Option”), in accordance with the terms and conditions set forth herein and
in the Plan, an aggregate of the number of shares of the Company’s stock set
forth in the Notice of Grant (the “Option Shares”), at the Exercise Price set
forth in the Notice of Grant.
 
  Exercise. 
 
  Option Shares shall be deemed “Nonvested Shares” unless and until they have
become “Vested Shares.” The Option shall in all events terminate at the close of
business on the tenth (10) anniversary of the date of this Agreement (the
“Expiration Date”). Subject to other terms and conditions set forth herein, the
Option may be exercised in cumulative installments in accordance with the
vesting schedule set forth in the Notice of Grant, provided that you remain in
the employ of or a service provider to the Company or its Subsidiaries until the
applicable dates set forth therein.
 
B-2

--------------------------------------------------------------------------------




 
  Subject to the relevant provisions and limitations contained herein and in the
Plan, you may exercise the Option to purchase all or a portion of the applicable
number of Vested Shares at any time prior to the termination of the Option
pursuant to this Option Agreement. In no event shall you be entitled to exercise
the Option for any Nonvested Shares or for a fraction of a Vested Share.
 
  Any exercise by you of the Option shall be in writing addressed to the
Secretary of the Company at its principal place of business. Exercise of the
Option shall be made by delivery to the Company by you (or other person entitled
to exercise the Option as provided hereunder) of an executed “Notice of Stock
Option Exercise,” in a form to be determined from time to time by the Board of
Directors of the Company (“Board”), and payment of the aggregate purchase price
for shares purchased pursuant to the exercise.
 
  Payment of the Exercise Price, together with any required withholding taxes,
for each Option shall be made (i) in cash or by check payable and acceptable to
the Company, (ii) with the consent of the Remuneration Committee of the
Company’s Board of Directors (“Committee”), by tendering to the Company shares
of the Company’s common stock owned by the person for more than six months
having an aggregate Fair Market Value as of the date of exercise that is not
greater than the full exercise price for the shares with respect to which the
Option is being exercised and by paying any remaining amount of the exercise
price as provided in (i) above, or (iii) subject to such instructions as the
Committee may specify, at the person’s written request the Company may deliver
certificates for the shares of the Company’s common stock for which the Option
is being exercised to a broker for sale on behalf of the person, provided that
the person has irrevocably instructed such broker to remit directly to the
Company on the person’s behalf the full amount of the exercise price from the
proceeds of such sale. In the event that you elect to make payment as allowed
under clause (ii) above, the Committee may, upon confirming that you own the
number of additional shares being tendered, authorize the issuance of a new
certificate for the number of shares being acquired pursuant to the exercise of
the Option less the number of shares being tendered upon the exercise and return
to you (or not require surrender of) the certificate for the shares being
tendered upon the exercise. If the Committee so requires, you shall also deliver
a written representation that all shares being purchased are being acquired for
investment and not with a view to, or for resale in connection with, any
distribution of such shares.
 
  If you are on leave of absence for any reason, the Company may, in its sole
discretion, determine that you will be considered to still be in the employ of
or providing services for the Company, provided that rights to the Option will
be limited to the extent to which those rights were earned or vested when the
leave or absence began.
 
  The terms and provisions of the employment agreement, if any, between you and
the Company or any Parent or Subsidiary (the “Employment Agreement”) that relate
to or affect the Option are incorporated herein by reference. Notwithstanding
the foregoing provisions of this Section 0 or Section 3, in the event of any
conflict or inconsistency between the terms and conditions of this Section 0 or
Section 3 and the terms and conditions of the Employment Agreement, the terms
and conditions of the Employment Agreement shall be controlling.
 
B-3

--------------------------------------------------------------------------------


 
  Effect of Termination of Service on Vesting and Exercisability. Except as
provided in Sections 6 and 7 or an Employment Agreement, this Option may be
exercised only while you continue to perform services for the Company or any
Parent or Subsidiary and will terminate and cease to be exercisable upon
termination of your service, except as follows:
 
  Termination on Account of Disability. Notwithstanding the vesting schedule in
the Notice of Grant, if your service with the Company or any Parent or
Subsidiary terminates by reason of Disability, this Option shall become 100%
vested, and may be exercised by you (or your estate or the person who acquires
this Option by will or the laws of descent and distribution or otherwise by
reason of your death) at any time during the period ending on the earlier to
occur of (i) the date that is one year following such termination, or (ii) the
Expiration Date.
 
  Termination on Account of Death. Notwithstanding the vesting schedule in the
Notice of Grant, if you cease to perform services for the Company or any Parent
or Subsidiary due to your death, this Option shall become 100% vested, and your
estate, or the person who acquires this Option by will or the laws of descent
and distribution or otherwise by reason of your death, may exercise this Option
at any time during the period ending on the earlier to occur of (i) the date
that is one year following your death, or (ii) the Expiration Date.
 
  Termination not for Cause. Notwithstanding the vesting schedule in the Notice
of Grant, if your service with the Company or any Parent or Subsidiary is
terminated by the Company for any reason other than Cause, or by the Employee
for Good Reason, this Option shall become 100% vested, and this Option may be
exercised by you at any time during the period ending on the earlier to occur of
(i) the date that is three months following your termination, or (ii) the
Expiration Date, or by your estate (or the person who acquires this Option by
will or the laws of descent and distribution or otherwise by reason of your
death) during a period of one year following your death if you die during such
three-month period.
 
  Termination in Connection with a Change of Control. Notwithstanding Sections
3(a), (b) or (c) above, if your service with the Company or any Parent or
Subsidiary is terminated for any reason during the one year period immediately
following a Change of Control, this Option shall become 100% vested, and this
Option may be exercised by you at any time during the period ending on the
earlier to occur of (i) the date that is three months following your
termination, or (ii) the Expiration Date, or by your estate (or the person who
acquires this Option by will or the laws of descent and distribution or
otherwise by reason of your death) during a period of one year following your
death if you die during such three-month period.
 
  Transferability. The Option, and any rights or interests therein will be
transferable by you only to the extent approved by the Committee in conformance
with Section 2.3(c) or Section 3.5 of the Plan, as applicable.
 
  Compliance with Securities Law. Notwithstanding any provision of this
Agreement to the contrary, the grant of the Option and the issuance of the
Company’s common stock will be subject to compliance with all applicable
requirements of federal, state, and foreign securities laws and with the
requirements of any stock exchange or market system upon which the Company’s
common stock may then be listed. The Option may not be exercised if the issuance
of shares of the Company’s common stock upon exercise would constitute a
violation of any applicable federal, state, or foreign securities laws or other
law or regulations or the requirements of any stock exchange or market system
upon which the Company’s common stock may then be listed. In addition, the
Option may not be exercised unless (a) a registration statement under the
Securities Act of 1933, as amended (the “Act”), is at the time of exercise of
the Option in effect with respect to the shares issuable upon exercise of the
Option or (b) in the opinion of legal counsel to the Company, the shares
issuable upon exercise of the Option may be issued in accordance with the terms
of an applicable exemption from the registration requirements of the Act. YOU
ARE CAUTIONED THAT THE OPTION MAY NOT BE EXERCISED UNLESS THE FOREGOING
CONDITIONS ARE SATISFIED. ACCORDINGLY, YOU MAY NOT BE ABLE TO EXERCISE THE
OPTION WHEN DESIRED EVEN THOUGH THE OPTION IS VESTED. The inability of the
Company to obtain from any regulatory body having jurisdiction the authority, if
any, deemed by the Company’s legal counsel to be necessary to the lawful
issuance and sale of any shares subject to the Option will relieve the Company
of any liability in respect of the failure to issue or sell such shares as to
which such requisite authority has not been obtained. As a condition to the
exercise of the Option, the Company may require you to satisfy any
qualifications that may be necessary or appropriate to evidence compliance with
any applicable law or regulation and to make any representation or warranty with
respect to such compliance as may be requested by the Company.
 
B-4

--------------------------------------------------------------------------------


 
  Extension if Exercise Prevented by Law. Notwithstanding Section 3, if the
exercise of the Option within the applicable time periods set forth in Section 3
is prevented by the provisions of Section 5, the Option will remain exercisable
until 30 days after the date you are notified by the Company that the Option is
exercisable, but in any event no later than the Expiration Date. The Company
makes no representation as to the tax consequences of any such delayed exercise.
You should consult with your own tax advisor as to the tax consequences of any
such delayed exercise.
 
  Extension if You are Subject to Section 16(b). Notwithstanding Section 3, if a
sale within the applicable time periods set forth in Section 3 of shares
acquired upon the exercise of the Option would subject you to suit under Section
16(b) of the Securities Exchange Act of 1934, as amended, the Option will remain
exercisable until the earliest to occur of (a) the 10th day following the date
on which a sale of such shares by you would no longer be subject to such suit,
(b) the 190th day after your termination of service with the Company and any
Parent or Subsidiary, or (c) the Expiration Date. The Company makes no
representation as to the tax consequences of any such delayed exercise. You
should consult with your own tax advisor as to the tax consequences of any such
delayed exercise.
 
  Withholding Taxes. The Committee may, in its discretion, require you to pay to
the Company at the time of the exercise of an Option or thereafter, the amount
that the Committee deems necessary to satisfy the Company’s current or future
obligation to withhold federal, state or local income or other taxes that you
incur by exercising an Option. In connection with such an event requiring tax
withholding, the Committee may direct the Company to withhold from the shares of
the Company’s common stock to be issued to you the number of shares necessary to
satisfy the Company’s obligation to withhold taxes, that determination to be
based on the shares’ Fair Market Value as of the date of exercise; require that
you to the Company sufficient shares of the Company’s common stock (based upon
the Fair Market Value as of the date of such delivery) to satisfy the Company’s
tax withholding obligation; or require that you deliver sufficient cash to the
Company to satisfy its tax withholding obligations. Notwithstanding the
foregoing, if on the date of an event giving rise to a tax withholding
obligation on behalf of yourself or the Company, if you are an officer or
individual subject to Rule 16b-3 under the 1934 Act, then, to the extent
permitted by applicable law, you may direct that such tax withholding be
effectuated by the Company withholding the necessary number of shares of the
Company’s common stock (at the tax rate required by the Code) from such Award
payment or exercise.
 
B-5

--------------------------------------------------------------------------------


 
  Status of Common Stock. With respect to the status of the Company’s common
stock, at the time of execution of this Agreement you understand and agree to
all of the following:
 
  You understand that at the time of the execution of this Agreement the shares
of the Company’s common stock to be issued upon exercise of this Option have
been registered under the Act. However, the Company is under no obligation to
continue such registration. In the event that an effective registration
statement for the Company’s common stock to be issued upon exercise of this
Option is not available, and in the event that an exemption from registration
under the Act is available upon an exercise of this Option, you (or such other
person permitted to exercise this Option if applicable), if requested by the
Company to do so, will execute and deliver to the Company in writing an
agreement containing such provisions as the Company may require to ensure
compliance with applicable securities laws.
 
  You agree that the shares of the Company’s common stock that you may acquire
by exercising this Option will be acquired for investment without a view to
distribution, within the meaning of the Act, and will not be sold, transferred,
assigned, pledged, or hypothecated in the absence of an effective registration
statement for the shares under the Act and applicable state securities laws or
an applicable exemption from the registration requirements of the Act and any
applicable state securities laws. You also agree that the shares of the
Company’s common stock that you may acquire by exercising this Option will not
be sold or otherwise disposed of in any manner that would constitute a violation
of any applicable securities laws, whether federal or state.
 
  You agree that (i) the Company may refuse to register the transfer of the
shares of the Company’s common stock purchased under this Option on the stock
transfer records of the Company if such proposed transfer would in the opinion
of counsel satisfactory to the Company constitute a violation of any applicable
securities law and (ii) the Company may give related instructions to its
transfer agent, if any, to stop registration of the transfer of the shares of
the Company’s common stock purchased under this Option.
 
  Adjustments. The terms of the Option shall be subject to adjustment from time
to time, in accordance with the following provisions:
 
  In the event that the outstanding shares of the Company’s common stock are
subdivided, consolidated, split-up, spun-off, reclassified, recapitalized, or
changed into or exchanged for a different number or kind of shares or other
securities of the Company by reason of merger, consolidation, recapitalization,
reclassification, stock split, stock dividend, combination of shares or the
like, the Committee shall make an appropriate and equitable adjustment in the
number and kind of shares, and the exercise price per share, as to which all
outstanding Options granted, or portions thereof then unexercised, shall be
exercisable, to the end that after such event the shares subject to the Plan and
each Participant’s proportionate interest shall be maintained as before the
occurrence of such event. Such adjustment in an outstanding Option shall be made
without change in the total price applicable to the Option or the unexercised
portion of the Option (except for any change in the aggregate price resulting
from rounding of share quantities or prices) and with any necessary
corresponding adjustment in exercise price per share. Any such adjustment made
by the Committee shall be final and binding upon all Participants, the Company
and all other interested persons.
 
B-6

--------------------------------------------------------------------------------


 
  Whenever the number of shares of the Company’s common stock subject to the
Option and the price for each share of common stock subject to the Option are
required to be adjusted as provided in this Section 10, the Committee shall
promptly prepare a notice setting forth, in reasonable detail, the event
requiring adjustment, the amount of the adjustment, the method by which such
adjustment was calculated, and the change in price and the number of shares of
the Company’s common stock, other securities, cash, or property purchasable by
you pursuant to the exercise of the Option or subject to the Option after giving
effect to the adjustments. The Committee shall promptly give you such a notice.
 
  Adjustments under this Section 10 shall be made by the Committee, and its
determination as to what adjustments shall be made and the extent thereof shall
be final, binding, and conclusive. No fractional interest shall be issued under
the Plan on account of any such adjustments.
 
  Lock-Up Period. You hereby agree that, if so requested by the Company or any
representative of the underwriters (the “Managing Underwriter”) in connection
with any registration of the offering of any securities of the Company under
the Act, you will not sell or otherwise transfer any Option Shares or other
securities of the Company during the 180-day period (or such other period as may
be requested in writing by the Managing Underwriter and agreed to in writing by
the Company) (the “Market Standoff Period”) following the effective date of a
registration statement of the Company filed under the Act. Such restriction will
apply only to the first registration statement of the Company to become
effective under the Act that includes securities to be sold on behalf of the
Company to the public in an underwritten public offering under the Act. The
Company may impose stop-transfer instructions with respect to securities subject
to the foregoing restrictions until the end of such Market Standoff Period.
 
  Stockholder Agreement. The Committee may, in its sole discretion, condition
the delivery of the Company’s common stock pursuant to the exercise of this
Option upon your entering into a stockholder agreement in such form as approved
from time to time by the Board.
 
  Legends. The Company may at any time place legends, referencing any
restrictions imposed on the shares pursuant to Sections 9 or 11 of this
Agreement, and any applicable federal, state or foreign securities law
restrictions, on all certificates representing shares of the Company’s common
stock subject to the provisions of this Agreement.
 
  Notice of Sales Upon Disqualifying Disposition of ISO. If the Option is
designated as an Incentive Stock Option in the Notice of Grant, you must comply
with the provisions of this Section 14. You must promptly notify the Chief
Financial Officer of the Company if you dispose of any of the shares acquired
pursuant to the Option within one year after the date you exercise all or part
of the Option or within two years after the Date of Grant. Until such time as
you dispose of such shares in a manner consistent with the provisions of this
Agreement, unless otherwise expressly authorized by the Company, you must hold
all shares acquired pursuant to the Option in your name (and not in the name of
any nominee) for the one-year period immediately after the exercise of the
Option and the two-year period immediately after the Date of Grant. At any time
during the one-year or two-year periods set forth above, the Company may place a
legend on any certificate representing shares acquired pursuant to the Option
requesting the transfer agent for the Company’s stock to notify the Company of
any such transfers. Your obligation to notify the Company of any such transfer
will continue notwithstanding that a legend has been placed on the certificate
pursuant to the preceding sentence.
 
B-7

--------------------------------------------------------------------------------


 
  Right to Terminate Services. Nothing contained in this Agreement shall confer
upon you the right to continue in the employ of, or performing services for, the
Company or any Parent or Subsidiary, or interfere in any way with the rights of
the Company or any Parent or Subsidiary to terminate your employment or service
relationship at any time.
 
  Furnish Information. You agree to furnish to the Company all information
requested by the Company to enable it to comply with any reporting or other
requirement imposed upon the Company by or under any applicable statute or
regulation.
 
  Remedies. The Company shall be entitled to recover from you reasonable
attorneys’ fees incurred in connection with the enforcement of the terms and
provisions of this Agreement whether by an action to enforce specific
performance or for damages for its breach or otherwise.
 
  No Liability for Good Faith Determinations. The Company and the members of the
Committee and the Board shall not be liable for any act, omission or
determination taken or made in good faith with respect to this Agreement or the
Option granted hereunder.
 
  Execution of Receipts and Releases. Any payment of cash or any issuance or
transfer of shares of the Company’s common stock or other property to you, or to
your legal representative, heir, legatee or distributee, in accordance with the
provisions hereof, shall, to the extent thereof, be in full satisfaction of all
claims of such persons hereunder. The Company may require you or your legal
representative, heir, legatee or distributee, as a condition precedent to such
payment or issuance, to execute a release and receipt therefore in such form as
it shall determine.
 
  No Guarantee of Interests. The Board and the Company do not guarantee the
common stock of the Company from loss or depreciation.
 
  Company Records. Records of the Company regarding your service and other
matters shall be conclusive for all purposes hereunder, unless determined by the
Company to be incorrect.
 
  Notice. Each notice required or permitted under this Agreement must be in
writing and personally delivered or sent by mail and shall be deemed to be
delivered on the date on which such notice is actually received by the person to
whom it is properly addressed or if earlier the date sent via certified mail.
 
B-8

--------------------------------------------------------------------------------


 
  Waiver of Notice. Any person entitled to notice hereunder may, by written
form, waive such notice.
 
  Information Confidential. As partial consideration for the granting of this
Option, you agree that you will keep confidential all information and knowledge
that you have relating to the manner and amount of your participation in the
Plan; provided, however, that such information may be disclosed as required by
law and may be given in confidence to your spouse, tax and financial advisors.
In the event any breach of this promise comes to the attention of the Company,
it shall take into consideration that breach in determining whether to recommend
the grant of any future similar award to you, as a factor weighing against the
advisability of granting any such future award to you.
 
  Successors. This Agreement shall be binding upon you, your legal
representatives, heirs, legatees and distributees, and upon the Company, its
successors and assigns.
 
  Severability. If any provision of this Agreement is held to be illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining provisions hereof, but such provision shall be fully severable and
this Agreement shall be construed and enforced as if the illegal or invalid
provision had never been included herein.
 
  Company Action. Any action required of the Company shall be by resolution of
the Board or by a person authorized to act by resolution of the Board.
 
  Headings. The titles and headings of paragraphs are included for convenience
of reference only and are not to be considered in construction of the provisions
hereof.
 
  Governing Law. All questions arising with respect to the provisions of this
Agreement shall be determined by application of the laws of Texas, without
giving any effect to any conflict of law provisions thereof, except to the
extent Texas state law is preempted by federal law. The obligation of the
Company to sell and deliver its common stock hereunder is subject to applicable
laws and to the approval of any governmental authority required in connection
with the authorization, issuance, sale, or delivery of such common stock.
 
  Consent to Texas Jurisdiction and Venue. You hereby consent and agree that
state courts located in Harris County, Texas and the United States District
Court for the Southern District of Texas each shall have personal jurisdiction
and proper venue with respect to any dispute between you and the Company arising
in connection with the Option or this Agreement. In any dispute with the
Company, you will not raise, and you hereby expressly waive, any objection or
defense to any such jurisdiction as an inconvenient forum.
 
  Word Usage. Words used in the masculine shall apply to the feminine where
applicable, and wherever the context of this Agreement dictates, the plural
shall be read as the singular and the singular as the plural.
 
  No Assignment. You may not assign this Agreement or any of your rights under
this Agreement without the Company’s prior written consent, and any purported or
attempted assignment without such prior written consent shall be void.
 
B-9

--------------------------------------------------------------------------------


 
  Miscellaneous.
 
  This Agreement is subject to all the terms, conditions, limitations and
restrictions contained in the Plan. In the event of any conflict or
inconsistency between the terms hereof and the terms of the Plan, the terms of
the Plan shall be controlling.
 
  The Option may be amended by the Board or by the Committee at any time if the
Board or the Committee determines, in its sole discretion, that amendment is
necessary or advisable in light of any addition to or change in any federal or
state, tax or securities law or other law or regulation, which change occurs
after the Date of Grant and by its terms applies to the Option; or other than in
the circumstances described in clause (i) or provided in the Plan, with your
consent.
 
  If this Option is intended to be an incentive stock option designed pursuant
to section 422 of the Code, then in the event the Option Shares (and all other
options designed pursuant to section 422 of the Code granted to you by the
Company or any Parent of the Company or any Subsidiary) that first become
exercisable in any calendar year have an aggregate fair market value (determined
for each Option Share as of the Date of Grant) that exceeds $100,000, the Option
Shares in excess of $100,000 shall be treated as subject to a Nonstatutory Stock
Option.
 
[Remainder of page intentionally left blank]
 
B-10
 